Hyman, C. J.
Plaintiffs sued A. Ducatel, notary, and the other defendants, the securities on Ms bond as notary, to recover of them for money deposited by plaintiffs with him, A. Ducatel, to enable Mm to have erased a certain mortgage on plaintiff’s property, which he neglected to do.
The District Judge rendered judgment in favor of plaintiffs against A. Ducatel, and in favor of the other defendants against plaintiff's. Plaintiffs appealed.
The securities of a notary public are only liable on Ms failure to discharge the duties of his office.
The law has not made it the official duty of a notary to receive money to erase mortgages.
It is decreed that the judgment of the District Court be affirmed.
The costs of appeal to be paid by plaintiffs.